Citation Nr: 1100427	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-10 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for lumbosacral 
degenerative disc disease (DDD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to October 
1968.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, in which the RO denied service connection for 
PTSD, lumbosacral DDD, right and left knee conditions, and a 
lower back scar.  

Following the August 2006 rating decision, the Veteran filed a VA 
Form 9 (substantive appeal) in September 2006.  He checked the 
box indicating that he wanted to appeal all of the issues listed 
on the statement of the case (SOC); however, in discussing the 
reasons he felt his case was decided incorrectly, he addressed 
only his claim for service connection for PTSD.  An October 2006 
letter from the RO advised the Veteran that his VA Form 9 was 
deemed premature because an SOC had not yet been issued, but that 
this correspondence was accepted as a notice of disagreement 
(NOD).  In an appeal election form, submitted in October 2006, 
the Veteran clarified that he wished to appeal his claims for 
service connection for PTSD and a back disorder.  

While special wording is not required, a NOD must be in terms 
that can be "reasonably construed" as disagreement with a 
determination and a desire for appellate review.  38 C.F.R. § 
20.201 (2010).  If the agency of original jurisdiction gave 
notice that adjudicative determinations were made on several 
issues at the same time, such as in this case, the specific 
issues the claimant disagrees with must be identified.  Id.  
Accordingly, while, in the September 2006 VA Form 9, the Veteran 
indicated that he was appealing all of the issues listed on the 
SOC, as no SOC had yet been issued, and the Veteran has only 
expressed disagreement with the denials of his claims for service 
connection for PTSD and lumbosacral DDD, only these issues are 
currently in appellate status.  See 38 C.F.R. § 20.200 (2010) 
(appeal consists of a timely filed notice of disagreement and, 
after issuance of a statement of the case, a substantive appeal). 

The Board notes that, in his February 2005 claim for service 
connection, the Veteran filed a claim for service connection for 
PTSD.  In the August 2006 rating decision, the RO denied service 
connection for PTSD.  Nevertheless, given the evidence of record 
(including diagnoses of anxiety disorder) the Board has 
characterized this issue on appeal as reflected on the title 
page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

As a final preliminary matter, the Board notes that the claims 
file reflects that the Veteran was previously represented by the 
New York State Division of Veterans' Affairs (as reflected in a 
February 2005 VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative).  In January 2006, the 
Veteran filed a VA Form 21-22, appointing the American Legion as 
his representative.  The Board recognizes the change in 
representation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Board's review of the claims file reveals that further action 
on the claims on appeal is warranted.  

As an initial matter, the record reflects that there are 
outstanding records which are potentially pertinent to the claims 
on appeal.  In this regard, during VA treatment in March 2005, 
the Veteran stated that he had health problems at work since 
about three years earlier, and was on Social Security disability.  
While Social Security Administration (SSA) records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA 
is put on notice of the existence of SSA records, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  As the Veteran's SSA records have not previously been 
associated with the claims file and may be pertinent to the 
claims on appeal these records should be requested.

In addition, the record reflects that the current claims file is 
a rebuilt file.  When service treatment records, VA records, or 
records from another government agency are missing, VA has a 
heightened duty to satisfy the duty to assist.  Under such 
circumstances, VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

In January 2006, the RO requested the Veteran's service treatment 
records from the National Personnel Records Center (NPRC).  The 
same month, the NPRC responded that the service treatment records 
had previously been furnished to the RO in February 1969 (the 
Veteran's service personnel records reflect that he filed a claim 
for VA compensation in October 1968).  Additional service 
treatment records found in the record were furnished by the NPRC.  
The service treatment records furnished in January 2006 consist 
of the Veteran's February 1967 enlistment examination, an 
immunization record, an October 1968 Report of Medical History at 
separation, and an October 1968 separation examination.  The 
January 2006 response suggests that additional service treatment 
records, which are not currently associated with the rebuilt 
file, were previously furnished to the RO in February 1969.  In 
his March 2007 VA Form 9, the Veteran stated that, during 
service, he saw a psychiatrist in October 1968, and that the 
interview should be a part of his discharge physical.  In 
addition, the Veteran has stated that he injured his back when he 
was hit by a truck in Vietnam, in July, August, or September 
1968.  In his February 2005 claim for service connection, he 
stated that he was placed on bed rest and light duty following 
this accident.  

The Board notes that the service treatment records currently 
associated with the claims file are negative for complaints 
regarding or treatment for the back or psychological symptoms; 
however, in light of the fact that the Veteran has described in-
service treatment pertinent to both of the claims on appeal, his 
claims file is a rebuilt file, and the January 2006 response from 
the NPRC suggests that additional service treatment records were 
furnished to the RO in 1969, the Board finds that, on remand, an 
additional attempt should be made to associate any outstanding 
service treatment records with the claims file.  

While, in January 2006, the RO requested that the Veteran provide 
any service treatment records in his possession, and informed him 
that "buddy" statements, records and statements from service 
medical personnel, employment physical examinations, pharmacy 
prescription records, insurance examination reports, and medical 
evidence from hospitals, clinics, and private physicians of 
treatment since service would help make a decision regarding his 
claims, it does not appear that the Veteran has been advised of 
the fact that his claims file is a rebuilt folder and that the 
only service treatment records currently associated with the 
claims file are his enlistment and separation examinations, an 
immunization record, and his Report of Medical History at 
separation.  On remand, the Veteran should be specifically 
notified that his file is a rebuilt file and should be advised of 
the evidence currently of record.  He should be advised of any 
pertinent records which are unavailable.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).    

In addition, VA will provide a medical examination or obtain a 
medical opinion if the evidence indicates the existence of a 
current disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain sufficient 
medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there "may" 
be a nexus between a current disability and an in-service event, 
injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

Records of VA treatment dated from September 2003 to February 
2007 include complaints regarding and treatment for anxiety 
disorder and lumbosacral DDD.  During treatment in March 2005, 
the Veteran described unusual experiences in Vietnam, although he 
stated that his problems were with fellow soldiers rather than 
the enemy.  He added that he had anxiety about these areas.  In 
his diagnostic impression, the psychologist noted that the 
Veteran had some rather unusual war experiences and was 
preoccupied with concerns about problems with fellow soldiers.  
The Axis I diagnoses included anxiety disorder, not otherwise 
specified.  This treatment record suggests a relationship between 
the Veteran's current anxiety disorder and service.  Accordingly, 
a VA examination to obtain a medical nexus opinion is warranted.  
See McLendon, 20 Vet. App. at 83.

In addition, in light of the current diagnosis of lumbosacral 
DDD, and the Veteran's reports of an in-service back injury, the 
Board finds that a VA medical examination and opinion, by an 
appropriate physician, would also be helpful in resolving this 
claim.  See 38 U.S.C.A. § 5103A.  

As a final matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) and as interpreted by the United States 
Court of Appeals for Veterans Claim (Court), are applicable to 
this appeal.  While a January 2006 VCAA letter advised the 
Veteran of the information and evidence necessary to substantiate 
his claim for service connection for PTSD, in light of the 
recharacterization of this claim, he should be furnished VCAA 
notice regarding the expanded claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should notify the Veteran 
that his original claims file was lost and 
that it has been rebuilt.  The AMC/RO 
should advise the Veteran of the evidence 
that is currently of record, ask him to 
provide any additional evidence he may have 
in his possession, and describe possible 
alternative forms of evidence that may be 
used to substantiate his claims.

2.  The AMC/RO should provide the Veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises him of 
the information and evidence necessary to 
substantiate the claim for service 
connection for a psychiatric disorder, 
claimed as PTSD.

The AMC/RO should also obtain the names and 
addresses of all medical care providers, VA 
and non-VA, who treated the Veteran for a 
psychiatric disorder and/or lumbosacral DDD 
since February 2007.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should contact the relevant 
service department, and/or any other 
relevant agency, to obtain any outstanding 
service treatment records.  If a search for 
any additional service treatment records is 
unsuccessful, the AMC/RO must notify the 
Veteran and his representative of this in 
accordance with the provisions of 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

4.  The AMC/RO should obtain from the SSA a 
copy of any decision regarding the 
Veteran's claim for disability benefits 
pertinent to the claims on appeal, as well 
as copies of all medical records underlying 
those determinations.  

5.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any psychiatric disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims folder 
must be made available to the psychologist 
or psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the psychologist or psychiatrist.

Following examination of the Veteran and a 
review of the record, the examiner should 
identify any psychiatric disorder.  In 
regard to any diagnosed disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
current psychiatric disorder was incurred 
or aggravated as a result of active 
service.  All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

6.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any low back disorder.  All indicated tests 
and studies are to be performed.  Prior to 
the examination, the claims folder must be 
made available to the physician for review 
of the case. A notation to the effect that 
this record review took place should be 
included in the report of the physician.

Following examination of the Veteran and a 
review of the record, the examiner should 
identify any current low back disorder.  In 
regard to any diagnosed disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's current low back disorder was 
incurred or aggravated as a result of 
active service.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

7.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

8.  After ensuring that the development is 
complete, re-adjudicate the claims.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


